Citation Nr: 0424534	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  97-31 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
spinal injury.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The appellant had active military service from September 9, 
1978, to October 25, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The appellant was afforded a personal 
hearing before a RO Hearing Officer in March 1998.  A 
transcript of the hearing is contained in the claims folder.  

The Board rendered a decision on this matter in April 2000.  
The appellant appealed the decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2001, 
in accordance with a Motion for Remand filed by the 
Secretary, the Court vacated the April 2000 decision and 
remanded the case to the Board for further development and 
adjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The Board issued a second decision in May 
2002, which was again appealed by the appellant.  By an Order 
dated in April 2004, and in consideration of Brief from the 
Secretary (Brief of the Appellee), the Court vacated the May 
2002 Board decision and remanded the matter for 
readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As set forth in the April 2004 Order and Appellee's Brief, 
the veteran has not been provided adequate notice as to what 
portion of the information and evidence that is needed to 
substantiate his claim is to be provided by him and which 
portion must be provided by VA, as required by the VCAA, 
citing Quartuccio v. Principi, 16 Vet. App. 183 (2000) and 
Huston v. Principi, 17 Vet. App. 195 (2003).  However, it is 
the RO that must insure compliance with the notice provisions 
in the first instance.  Accordingly, this case must be 
Remanded.  

This case is REMANDED to the RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
appellant of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the appellant must furnish.  He 
should be told to give VA all evidence in 
his possession that is relevant to his 
claim.  

2.  Thereafter, readjudicate the issues 
of entitlement to service connection for 
residuals of a spinal injury and 
entitlement to a total disability 
evaluation based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, provide the 
veteran and his representative with a new 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for service 
connection, including the applicable 
legal authority (including the VCAA) as 
well as a summary of any evidence 
received since the issuance of last 
supplemental statement of the case in 
September 1998.  Allow an appropriate 
period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




